
	

116 HR 3356 RH: Veterans Expedited TSA Screening Safe Travel Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 160
		116th CONGRESS1st Session
		H. R. 3356
		[Report No. 116–203, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2019
			Mr. Gosar (for himself, Mrs. Kirkpatrick, Mr. Rouzer, Mr. Harris, Mr. Pence, Mrs. Rodgers of Washington, Mr. Steube, Mr. Meadows, Mr. LaMalfa, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			September 12, 2019
			 Additional sponsors: Mr. Baird, Mr. Joyce of Pennsylvania, Mr. Bishop of Georgia, Mr. Yoho, Mr. Olson, Mr. Gallagher, Mr. Perry, Mr. Green of Tennessee, Mr. Correa, Mr. Khanna, Mr. Biggs, Mr. DeFazio, Ms. Brownley of California, Mr. Johnson of Ohio, Mr. Pappas, Mr. Norman, Mr. Blumenauer, Mr. Moulton, Mr. Connolly, Ms. Torres Small of New Mexico, Mr. Kilmer, Mr. Keller, Mr. Posey, Ms. Blunt Rochester, Mr. Thompson of California, Ms. Roybal-Allard, Mr. Cisneros, Mrs. Beatty, Mr. McGovern, Mr. Johnson of South Dakota, Mr. Riggleman, Mr. Lamb, Mrs. Axne, Mr. Brown of Maryland, and Mr. Wittman
		
		
			September 12, 2019
			Reported from the Committee on Homeland Security
		
		
			September 12, 2019
			Committee on Veterans' Affairs discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		
			
		
		A BILL
		To provide PreCheck to certain severely injured or disabled veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Expedited TSA Screening Safe Travel Act or the VETS Safe Travel Act. 2.Availability of PreCheck Program to certain severely injured or disabled veterans (a)In generalSection 44927 of title 49, United States Code, is amended by adding at the end the following:
				
					(g)Availability of PreCheck Program to certain severely injured or disabled veterans
 (1)In generalA veteran described in paragraph (2) is eligible for security screening under the PreCheck Program under section 44919 at no cost to the veteran if the veteran is able to meet the background check and other security requirements for participation in the program.
 (2)Veterans describedA veteran described in this paragraph is— (A)a veteran determined by the Secretary of Veterans Affairs—
 (i)to have had a loss, or loss of use, of a limb, or to have become paralyzed or partially paralyzed; and
 (ii)as a result of that loss or paralyzation, to require the use of a wheelchair, prosthetic, or other assistive device to aid with mobility; or
 (B)a veteran determined by the Secretary of Veterans Affairs to have incurred permanent blindness.. (b)Coordination on implementationNot later than 180 days after the date of the enactment of this Act, the administrator of the Transportation Security Administration and the Secretary of Veterans Affairs shall jointly—
 (1)develop and implement a process for providing the Transportation Security Administration with access to the data needed to validate the eligibility of a veteran for the PreCheck Program under section 44927(g) of title 49, United States Code, as added by subsection (a); and
 (2)submit to Congress a report on the status of implementing the process required by paragraph (1).   September 12, 2019Reported from the Committee on Homeland SecuritySeptember 12, 2019 Committee on Veterans' Affairs discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 